Citation Nr: 0901297	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision, 
issued in January 2006 by the VA RO in Detroit, Michigan, 
which denied entitlement to an increased evaluation in excess 
of 50 percent for PTSD.  

During the course of his appeal, the veteran was afforded a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in November 2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The veteran's PTSD has been productive of objective 
symptomatology including sleep disturbance, anxiety attacks, 
poor concentration, and memory loss; however, there has been 
no speech impairment, near continuous panic and/or 
depression, spatial disorientation, or evidence of suicidal 
ideation or obsessional rituals which interfere with routine 
activities.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  
 
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in letters dated in September 2005, 
March 2006 and May 2008, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  These communications 
of the RO advised the veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  Additionally, the Board 
notes that the May 2008 notice letter specifically addressed 
all aspects of the notice requirements of Vazquez-Flores, and 
provided the diagnostic code criteria for PTSD, as well as 
examples of the type of types of medical and lay evidence 
that the are relevant to establishing entitlement to 
increased compensation.  The claim was last readjudicated, 
via a Supplemental Statement of the Case, in August 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA treatment records, and VA examination reports.  Also 
of record and considered in connection with the appeal are 
the veteran's and his spouse's testimony, and written 
statements submitted by the veteran, his friend and his 
representative, on his behalf.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  For all of these reasons, 
the Board finds that any initial notice errors with regard to 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  

PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

Legal Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

By way of procedural background, in an August 1973 rating 
decision, the RO granted service connection for PTSD, and a 
50 percent evaluation was assigned, effective from April 4, 
1973.  The RO subsequently decreased this evaluation to 30 
percent in a September 1979 decision, effective from December 
1, 1979, due to marked improvement in the veteran's 
condition.  In an April 1982 rating decision, the RO 
decreased the evaluation to 10 percent, effective from July 
1, 1982, due to evidence of continued improvement in the 
veteran's psychiatric condition.  In a January 1986 rating 
decision, the RO granted an increase to 30 percent, effective 
April 24, 1985, based on evidence of an increase in severity 
of the nervous disorder.  Finally, in a July 1993 rating 
decision, the RO increased the rating for PTSD to 50 percent, 
effective from April 20, 1993, based on a worsening of the 
veteran's psychiatric disorder.  

The veteran filed his current claim for an increased rating 
in January 2005.  He contends that his psychiatric disorder 
warrants an increased rating due to symptoms that include 
increased isolationism, memory loss, inability to obtain or 
sustain employment, auditory hallucinations, nightmares, 
feelings of impatience and irritability, and difficulty in 
dealing with authority.  These assertions are supported by 
lay statements, received in January 2006 and March 2007, from 
the veteran's friend and spouse, which corroborate his 
reported symptomatology.  

Notably, a private psychiatric hospital admission assessment, 
dated in June 1999, included a subjective employment history 
of an inability to work due to arthritis.  Here, the veteran 
strongly denied suicidal or homicidal ideation, and no 
hallucinations, delusions or psychosis were noted.  An 
additional private treatment record, dated in July 2005, 
indicated psychiatric findings of alert and oriented, with 
appropriate behavior and judgment.  

In conjunction with the current appeal, the veteran underwent 
a VA psychiatric examination in October 2005.  During the 
examination, he reported experiencing anxiety attacks, 
nightmares that occur three times a week, anger management 
issues, prior auditory hallucinations, depressed mood, and 
difficulty sustaining employment.  The veteran denied any 
current suicidal or homicidal ideation or intent, or any 
current auditory or visual hallucinations.  The veteran was 
not under the care of a psychiatrist, nor did he attend 
counseling services or receive any pharmaceutic treatment.  
His reported hobby was reading the Bible, and he expressed a 
desire to do volunteer work if he was physically capable.  In 
rendering a diagnosis, the examiner assigned a Global 
Assessment of Functioning (GAF) score of 55.  Furthermore, 
memory, insight, judgment, and intellectual capacity were 
found to be adequate, and his risk of suicide appeared low.  

The veteran underwent a second VA psychiatric examination in 
April 2008, during which he reported experiencing sleep 
disturbances, occasional suicidal ideation, irritability, 
difficulty with attention and concentration, nightmares, 
panic attacks that were more intense but less frequent than 
previously reported, and an inability to sustain employment.  
He denied homicidal ideation or intent, and there was no 
impairment of thought processes or communication, nor was he 
receiving any treatment, neither therapeutic nor 
pharmaceutic, for any mental health issue.  Also, there were 
no complaints of delusions or hallucinations; and insight, 
judgment, and thinking were found to be adequate.  A current 
GAF score of 55, with moderate impairment of psychosocial 
functioning, was assigned.  The examiner further noted that 
the veteran's disorder produced difficulty at work due to 
poor attention and concentration, difficulty with personal 
relationships, problems with mood, and some seclusiveness.  

Following this examination, the veteran was afforded a Travel 
Board hearing in November 2008, at which he testified that he 
refrains from socializing due to anxiety and irritability, 
experiences occasional auditory hallucinations and memory 
lapses, and has been unable to gain or sustain employment for 
the past four years.  The veteran further testified that he 
does not receive any treatment for his PTSD, and has not done 
so for many years.  

The Board has reviewed the aforementioned evidence but finds 
that the criteria for an evaluation in excess of 50 percent 
have not been met.  Significantly, the veteran's recent GAF 
scores have not varied, and he has been consistently assigned 
a score of 55; under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM- IV), which is reflective of moderate 
symptoms such as occasional panic attacks and difficulty in 
social and occupational functioning.  

The evidence is also devoid of the objective symptoms listed 
in the criteria for a 70 percent evaluation, as enumerated 
above.  Notably, the veteran's examiners have found no 
evidence of impairment of communication or severe obsessional 
rituals, and the veteran has consistently denied any recent 
suicidal ideation.  Moreover, objective examination findings 
have been reflective of moderate symptomatology, with reduced 
reliability and productivity.  As the criteria for the next 
higher, 70 percent, rating are not met, it logically follows 
that the criteria for the maximum 100 percent rating are 
likewise not met.  

Finally, the veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  In fact, the veteran has 
denied recent treatment for this disorder, outpatient or 
otherwise.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Overall, the evidence does not support an evaluation in 
excess of 50 percent for PTSD, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


